DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on 2/9/22 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application can be made without serious burden. This is not found persuasive because the differences in the technical features between the groups would require separate searching for each of the Groups and thus would be a burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “An apparatus for treating a process material” in the preamble of claim 5, renders the claim indefinite, since the preamble is conveying that claims are to 
With respect to claim 5: the claim language is confusing since it is not clear whether “a door” in line 8 is the same door as in line 7 or is an additional one. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 5-8 and 10 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Anderson (5,655,718).
Anderson discloses in Figs. 1-26, an apparatus 20 for treating a process material comprising: a hollow vessel 22 having a longitudinal axis mounted in a frame structure 24 and includes a cylindrically-shaped intermediate section 26 that is positioned between a front cone portion 28 located at a forward end of the vessel 22 and a rear cone portion 30 located at a rear end of the vessel 22. The frame structure 24 includes a forward supporting section 32 and a rearward supporting section 34 which are connected together by longitudinal supporting members 36 that extend between corresponding corners of the forward and rearward supporting sections 32, 34; the frame structure 24 is pivotally mounted on a trunnion support 46 so that the frame structure 24 and the vessel 22 can pivot about a pivot axis 48. The pivot axis 48 is . 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 9 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anderson.
The limitations of these claims would have been obvious modifications by one skilled in the art once the basic apparatus was known. The particular arrangement of the helices and servomotors would have been well within the scope of one skilled in the art and of no patentable merit especially since the applicant has not disclosed that these limitations solve any stated problem or is for any particular purpose. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement in the device of Anderson as stated above, because the changes do not appear to provide any unexpected result.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose an apparatus for treating a process material in a hollow vessel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725